    Case: 1:20-cv-01727 Document #: 74 Filed: 08/27/20 Page 1 of 3 PageID #:5233




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ART ASK AGENCY,                )
                               )                     Case No. 20-cv-1727
           Plaintiff,          )
                               )                     Judge Gary Feinerman
v.                             )
                               )
THE INDIVIDUALS, CORPORATIONS, )
LIMITED LIABILITY COMPANIES,   )
PARTNERSHIPS AND               )
UNINCORPORATED ASSOCIATIONS )
IDENTIFIED ON SCHEDULE A HERETO,)
                               )
           Defendants.         )

                               SATISFACTION OF JUDGMENT

         WHEREAS, a judgment was entered in the above action on July 20, 2020 [Dkt. No. 72]

in favor of Plaintiff ART ASK AGENCY (“Plaintiff”) and against the Defendants identified in

Amended Schedule A. Plaintiff acknowledges payment of an agreed upon damages amount,

costs and interest and desires to release this judgment and hereby fully and completely satisfy the

same as to the following Defendants:

   Doe    Seller Name
   115    EverShine Direct-Sale Store
   141    Huacan droppshiping Store
   142    Huacan Elena Store
   143    Huacan official store
   183    MomoArt Official Store



         Therefore, full and complete satisfaction of said judgment as to above-identified

Defendants is hereby acknowledged and the Clerk of the Court is hereby authorized and

requested to make an entry of the full and complete satisfaction on the docket accordingly.
   Case: 1:20-cv-01727 Document #: 74 Filed: 08/27/20 Page 2 of 3 PageID #:5234




DATED: August 27, 2020               Respectfully submitted,

                                     /s/ Michael A. Hierl
                                     Michael A. Hierl (Bar No. 3128021)
                                     William B. Kalbac (Bar No. 6301771)
                                     70 W. Madison Street, Suite#4000
                                     Chicago, Illinois 60602
                                     Telephone: (312) 580-0100
                                     Facsimile: (312) 580-1994
                                     Email: mhierl@hsplegal.com
                                     Email: wkalbac@hsplegal.com

                                     Attorneys for Plaintiff
                                     ART ASK AGENCY




                                        2
    Case: 1:20-cv-01727 Document #: 74 Filed: 08/27/20 Page 3 of 3 PageID #:5235




                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Satisfaction of Judgment was filed electronically with the Clerk of the Court and served on all
counsel of record and interested parties via the CM/ECF system on August 27, 2020.


                                                      s/Michael A. Hierl




                                                3
